Citation Nr: 1734081	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-32 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on unemployability due to service-connected disabilities, prior to February 20, 2014. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to April 1969 and from July 1969 to September 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.
 
The Veteran testified in September 2013 before the undersigned. A transcript of the hearing was created and is associated with the claims file. 

In March 2015 the Board remanded the issue for further evidentiary development. The case has now been returned to the Board for further appellate action. 

The issue of entitlement to a total disability rating based on unemployability since February 20, 2014 is moot. In this regard, since that date the Veteran has been in receipt of a 100 percent rating for pulmonary restrictive disease, and has additional disabilities involving arthritis of the lumbar spine, feet, cervical spine, left hip, both knees, all fingers of the right hand; a left thumb disability status post blast injury; tinnitus; dysthymia; degenerative changes of the right thumb; a bilateral hearing loss; and a right wrist scar. These additional disabilities have a combined independent rating of 60 percent or more. As a consequence, he became entitled to special monthly compensation at the "S1" rate effective February 20, 2014.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350 (2016).  In light of this award additional compensation cannot be paid to the Veteran absent such findings as the complete loss of use of a limb due to a service connected disorder, total blindness, or total deafness.  These findings are not evident in any record.  Since no additional compensation could be paid, the Board finds the question of entitlement to individual unemployability benefits since February 20, 2014, to be moot.

The Board acknowledges that pursuant to Bradley v. Peake, a 100 percent disability rating does not necessarily render the issue of entitlement to a total disability rating based on individual unemployability moot.  Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  In Bradley, however, the veteran had not been awarded special monthly compensation.  In this case, the Veteran has been awarded special monthly compensation at the "S1" rate since February 20, 2014.   As such, the Board finds that the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders since February 20, 2014 is moot.  


FINDINGS OF FACT

1.  For the period prior to September 17, 2013 the preponderance of the evidence shows that the Veteran's service-connected disabilities alone did not preclude him from securing or following substantially gainful employment.

2.  For the period since September 17, 2013 the combined effects of the Veteran's service-connected disabilities have precluded him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1. Prior to September 17, 2013 the criteria for assignment of a total disability rating based on individual unemployability were not met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.350, 4.15, 4.16, 4.19 (2016).

2. Resolving reasonable doubt in favor of the Veteran, the criteria for assignment of a total disability rating based on individual unemployability effective September 17, 2013 have been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.350, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran asserts that his service connected disabilities prevent him from obtaining or maintaining any substantially gainful employment. His initial claim for entitlement to a total disability rating based on individual unemployability was received March 25, 2010. 

VA will grant a total disability rating based on individual unemployability when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For a veteran to prevail on a claim of entitlement to a total disability rating based on individual unemployability, the record must reflect some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See 38 C.F.R. 4.16 (a); Van Hoose v. Brown, 4 Vet. App. 361 (1993). In determining whether an appellant is entitled to a total disability rating based on individual unemployability, neither the appellant's nonservice-connected disabilities nor his advancing age may be considered. 38 C.F.R. § 4.19.

In pertinent part prior to February 20, 2014, the Veteran was service connected for pulmonary restrictive disease rated 30 percent disabling; arthritis of the lumbar spine rated 40 percent disabling; lumbar traumatic arthritis, evaluated as 40 percent disabling; arthritis of the feet rated 30 percent disabling; arthritis of the cervical spine rated 10 percent disabling; degenerative joint disease of the left hip rated 10 percent disabling; status post blast injury to the left thumb, rated 10 percent disabling; tinnitus rated 10 percent disabling; dysthymia rated 10 percent disabling; degenerative changes of the right thumb rated 10 percent disabling; degenerative joint disease of the left knee rated 10 percent disabling; degenerative joint disease of the right knee rated 10 percent disabling; bilateral hearing loss rated noncompensable; a scar of the right wrist rated noncompensable; and for degenerative arthritis of the right long finger, right index finger, right ring finger, and right little finger, each finger rated as noncompensable. The combined rating was 90 percent.

The Veteran filed his claim for a total disability evaluation based on individual unemployability due to service connected disorders in March 2010.  The record shows that the Veteran asserted that he was totally disabled by his back, lung and heart conditions. He reported that he had worked as a communication repairman in the military and that he had obtained four years of college education. 

At his September 2013 Board hearing the Veteran indicated that he was drafted into the military before he could complete his college education. He reported last working full time in 1987. He stated that he had been denied work due to his physical limitations. Specifically, he noted that he had difficulty sitting for long periods, shortness of breath, could not lift any weight, and had aches and pains in his hips and hands. 

A March 2017 application form for a total disability evaluation based on individual unemployability due to service connected disorders indicated that jobs he had most recently sought employment as a "laborer." 

A November 2016 VA examination notes that the Veteran served as the mayor of a small town from 2001 through 2009, though the position was unpaid. At that examination the Veteran also noted that he rented out two homes by word of mouth, and that he told his tenants "do the fix up and I buy the materials." In his February 2011 notice of disagreement, the Veteran stated that his back and breathing problems prevented him from working or walking very far and that he was unable to lift even moderate loads.

The Veteran was provided several VA examinations with regard to the severity of his service connected disabilities in May 2010. The examiner noted that at that time, the Veteran's respiratory disorder produced shortness of breath with heavy physical exertion, but no symptoms at rest. He opined that that disorder might prevent employment that requires prolonged physical exertion, but would not prevent employment that requires sedentary or light duties. The examiner individually considered the Veteran's degenerative joint disease of the feet, cervical spine, left hip, left thumb, hands, right wrist and knees as well as degenerative disc disease of the cervical, thoracic and lumbar spine. The examiner opined that those disabilities would not prevent employment that required sedentary or light duties. Specifically with regard to the Veteran's bilateral hand disability, the examiner noted that x-rays of the right hand revealed only mild degenerative changes, and x-rays of the left hand showed degenerative findings greatest of the thumb carpometacarpal joint. X-ray of the right wrist revealed mild degenerative findings. The examiner opined that the hand conditions would likely prevent employment that requires prolonged repetitive fine motor hand motions or heavy lifting. 

A separate May 2010 examination considered the Veteran's hearing loss. That examiner stated that it was not likely the Veteran's hearing loss would limit his ability to obtain substantially gainful employment. 

At a separate May 2010 VA psychiatric examination, the examiner noted that the Veteran had not worked for the past 12 months, and opined that the Veteran's chronic pain impedes employability, but dysthymia did not. The examiner stated that the Veteran was not computer literate. 
 
In November 2016, the Veteran was provided another VA examination with regard to the functional impact of his disabilities. There, the examiner noted that the Veteran had some difficulty leaving his house due to blurred vision and light headedness caused by medications. The Veteran was unable to complete school because his hand injury limited his typing ability. The examiner stated that due to an inability to type and some lack of sensation in hand and fingers, the Veteran may have difficulty doing certain sedentary jobs such as office or clerical work.

In a later November 2016 examination, the examiner opined that it was at least as likely as not that the Veteran's service connected disabilities, alone or in combination, precluded him from obtaining and retaining substantially gainful employment consistent with his education and occupational experience. The examiner noted that the Veteran had severe, oxygen dependent restrictive lung disease, requiring a scooter for ambulating more than very short distances, and causing shortness of breath with minimal exertion such as transferring from scooter to chair. The examiner stated that based on his shortness of breath with such minimal exertion, the Veteran would be precluded even from substantially gainful sedentary employment. The examiner noted that the multiple other musculoskeletal conditions would further exacerbate any ability to perform exertional employment activities and his hand condition would add additional limitations for certain sedentary activities requiring repetitive fine motor movement such as keyboarding.

In support of his claim, the Veteran submitted a September 17, 2013 letter from a private physician. The physician opined that the Veteran's knee, joint pain, and restrictive lung disease were causing an inability for the claimant to gain employment. The physician noted that the Veteran's pulmonary restrictive disease caused dyspnea on exertion as well as at rest. For this reason, the physician stated that even sedentary employment would be difficult for him. The physician reported to have reviewed the VA records in forming his conclusion. 

The Veteran's VA treatment records during the pertinent period document the continual decline of his pulmonary condition. In December 2011, it was noted that dyspnea had worsened, but only with exertion. In December 2012, breathing was noted to have improved with medication, though the Veteran still had "some" dyspnea. In March 2013 dyspnea was noted after walking less than 100 yards. In December 2013 the Veteran was recommended to use oxygen at night and on exertion. In January 2014 dyspnea was noted at rest. In February 2014 the Veteran was recommended to use oxygen 24 hours per day.  

Prior to September 17, 2013

The evidence of record preponderates against the contention that the claimant's service connected disabilities alone rendered him unable to maintain any substantially gainful employment, prior to September 17, 2013. Although the Veteran did not complete his degree, he reported having four years of college education. The Veteran had a history of working as a mayor of a small town for eight years, and reported that he rented out two properties during the pertinent period. The Veteran testified that he served in a supervisory capacity in his work with the military. In this regard, the record evidences substantial education and experience conducive to sedentary employment.

The Board acknowledges that the medical evidence of record for the pertinent period supports that the Veteran's service-connected conditions prevented him from performing heavy manual labor. However, the May 2010 VA examination found that none of the Veteran's conditions individually would prevent light or sedentary employment. The Board acknowledges the Veteran's assertion that his right hand arthritis prevents him from typing; however, the May 2010 VA examination expressly opined that such condition would not prevent light or sedentary employment. 

The Board also acknowledges that the November 2016 VA examination supports the Veteran's contention that his service-connected disabilities rendered him totally unemployable. That finding was primarily based on the worsening severity of the Veteran's pulmonary disability which, at the time of the November 2016 examination, caused dyspnea with even minor exertion such as transferring from scooter to chair. The condition also required constant oxygen use at that time.

By contrast, VA treatment records prior to September 17, 2013, revealed a less severe pulmonary disability.  For instance, a December 2012 record indicated recent improvement in breathing with medication, although the Veteran still had "some" dyspnea. In March 2013 the Veteran was noted to suffer dyspnea after walking "less than 100 yards." He was recommended to use oxygen at night and on exertion in December 2013. Prior to that time, treatment records indicate the Veteran used oxygen primarily at night. The Veteran was first recommended to use oxygen 24 hours a day in February 2014. VA treatment records do not reveal a substantial increase as to the functional impact of the Veteran's other service-connected disorders during the prior following the May 2010 VA examination, prior to September 17, 2013. As such, the May 2010 examination is the most probative medical evidence of the severity of those disabilities during such period. 

The Board acknowledges the Veteran's lay reports that his service-connected disabilities rendered him unable to secure substantially gainful employment throughout the appeal period. The Veteran is competent to report on the nature and perceived impact of his symptoms to the extent that they are capable of lay observation. Layno v. Brown, 6 Vet. App. 465 (1994). However, the Veteran has limited competence to opine on the occupational impact of such symptoms as this is beyond his lay competence. As such, the Board attributes greater probative value to the medical evidence of record, as regards the functional impact of the Veteran's service connected disabilities.

In summary, the medical evidence for the period prior to September 17, 2013 is against finding that the Veteran's service-connected disabilities alone were so severely disabling that they prevented him from engaging all forms of substantially gainful employment to include light or sedentary employment. The Board reiterates that the record evidences significant education and occupational experience that would facilitate such employment. Thus, the weight of the competent and credible evidence of record preponderates against finding that the Veteran's service connected disorders alone prevented rendered him totally unable to obtain or maintain employment prior to September 17, 2013. As such, the claim is denied with regard to that period. 

Since September 17, 2013

The September 17, 2013 letter from the Veteran's private physician notes that the Veteran was observed to demonstrate some dyspnea at rest. Dyspnea on even minor exertion was a primary cause of finding unemployability, even in a sedentary context, by the November 2016 VA examiner. Although VA treatment records do not indicate reports of dyspnea at rest until January 2014, the Board will resolve reasonable doubt in favor of the Veteran and find that the severity of his pulmonary disability, when coupled with multiple joint degenerative joint disease, had advanced to prevent even light and sedentary employment, as of September 17, 2013. As such, the claim is granted from that period.


ORDER

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities prior to September 17, 2013, is denied.

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities since September 17, 2013, is granted subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


